 PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                             for                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                            Eastern District of Washington
                                                                                               Nov 05, 2019
                                                                                                    SEAN F. MCAVOY, CLERK

 U.S.A. vs.               Woodward, Hollis Marion                        Docket No.         0980 1:19CR02026-SAB-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Hollis Marion Woodward, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 10th day of July 2019, under the following
conditions:

Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Hollis Marion Woodward is alleged to have consumed a controlled substance, methamphetamine on or about
September 30 and October 8, 2019.

Conditions of pretrial release were reviewed with Mr. Woodward on July 11, 2019, by United States Probation Officer
(USPO) Jose Zepeda. He acknowledged an understanding of his conditions which included condition number 9.

On September 30, 2019, the defendant reported to the United States Probation Office and met with the below said officer.
A random urine sample was collected, which site tested presumptive positive for methamphetamine. The defendant denied
drug use, so the below said officer sealed the urine sample in front of the defendant and mailed the sample to Alere
laboratory for confirmation. Results were received on October 4, 2019, confirming a positive reading for methamphetamine.

On October 8, 2019, the below said officer conducted a home visit at the defendant’s listed address. A random urine sample
was collected, which site tested presumptive positive for methamphetamine. The defendant denied drug use, so the below
said officer sealed the sample in front of the defendant and mailed the sample to Alere laboratory for confirmation. Results
were received on October 14, 2019, confirming a positive reading for methamphetamine.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:         November 5, 2019
                                                                   by     s/Linda J. Leavitt
                                                                          Linda J. Leavitt
                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Woodward,, Hollis Marion
  November 5, 2019
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                       11/5/2019

                                                                      Date
